The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5, 7-17 and 20-22 are pending in the Claim Set filed 8/23/2021.
Claims 1-5, 7-17 and 20-22 have been amended.
Claims 6, 18 and 19 are cancelled.
Applicant’s elected species in the reply filed on 2/08/2018 is as follows: "polyethylene" as the thermoplastic polymer filament; "a wood pulp fiber that is treated or untreated softwood fibers" as the solid additive(s). 
Herein, claims 1-5, 7-17 and 20-22 are for examination.
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.

Withdrawn Rejections
Claims 1-5, 7-17 and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carrier et al (US20120090112, cited in IDS filed 3/27/2015, Cite No. 2) [Carrier] in view of Brennan et al (US20110244199, cited in IDS filed 9/23/2014, Cite No. 20) [Brennan] and Tyrrell et al (US20020128615) {Tyrrell] is withdrawn in view of Applicant’s claim amendments.



NEW GROUNDS of Rejection

(necessitated by claim amendments)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 7-17 and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carrier et al (US20120090112, cited in IDS filed 3/27/2015, Cite No. 2) [Carrier] in view of Brennan et al (US20110244199, cited in IDS filed 9/23/2014, Cite No. 20) [Brennan] and Trinkaus et al (US20120066852) [Trinkaus].
Regarding claims 1-5, 7-17 and 20-22,
Carrier teaches wet wipes comprising a fibrous structure, wherein the fibrous structures comprises a mixture of at least two different materials wherein at least one of the materials comprises a filament, for example, polyethylene (elected species), and at least one other material comprises a solid additive, for example, softwood fibers treated or untreated (elected species) ([0024-0039]; See entire document). Further, Carrier teaches the wet wipes comprise a liquid composition that comprises emollients, preservatives, opacifying agents and water ([0050]; [0056]). 
Carrier teaches that the fibrous structures are layered [0026].
Carrier teaches that the fibrous structure has a basis weight of from about 40 g/m2 or about 45 g/m2 [0047], wherein the fibrous structure has a density of less than 0.10 g/cm3 [0067]. 
 Carrier teaches that the liquid composition is present at from about 200% to about 400% of the basis weight of the fibrous structure [0053]. Further, Carrier teaches that the liquid composition comprises at least 20% and/or at least 40% and/or at least 50% and/or to about 98% and/or to about 95% and/or to about 93% and/or to about 90% by weight water. It would have 
Therefore, Carrier teaches wet wipes comprising a fibrous structure comprising a filament that is polyethylene (elected species) and a solid additive that is softwood fibers treated or untreated (elected species). Moreover, the basis weight of the filament and solid additive overlaps with the claimed basis weights. Carrier teaches the wet wipes also comprise a liquid composition that comprises emollients, preservatives, opacifying 
Additionally, Carrier teaches that the fibrous structure of the wet wipe comprises greater than 20% and/or greater than 40% and/or greater than 50% and/or greater than 75% and/or greater than 90% and/or to about 100% by weight on a total dry fiber basis of pulp fibers, such as softwood pulp fibers (i.e., solid additive). 
Thus, Carrier makes obvious a fibrous structure comprising greater than 90% and/or to about 100% by weight of softwood pulp fibers (solid additive). It follows that a fibrous structure comprising greater than 90% by weight of a solid additive would also contain about 10% by weight or less of a filament (i.e., a filament to solid additive ratio of about 1:9, which makes obvious a weight ratio of at least 1:7, absence evidence to the contrary.
Carrier differs from the claims in that the document does not teach, specially, that the filaments and the solid additives 
However, Brennan cures the deficiency. 
Brennan teaches a fibrous structure, for example, coformed fibrous structure, comprising a plurality of filaments and a plurality of solid additives, wherein the fibrous structure exhibits a Basis Weight of less than 55 g/m2 and/or less than 50 g/m2 and/or less than 47 g/m2 and/or less than 45 g/m2 and/or less than 40 g/m2 and/or less than 35 g/m2 and/or to greater than 20 g/m2 and/or greater than 25 g/m2 and/or greater than 30 g/m2 [0018]; wherein the filaments and the solid additives are present in the fibrous structure at a weight ratio of at least 1:7 (See [0052]; [0060]; [0100]; See entire document). Moreover, Brennan teaches that the fibrous structures exhibit a high degree of absorbency, in particular, a fibrous structure that exhibits a Liquid Absorptive Capacity of greater than 12 g/g as measured according to the Liquid Absorptive Capacity Test Method described herein ([0008-0015]; See entire document). Notably, Brennan teaches that the fibrous structures is layered [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimally provide wet wipes as taught by Carrier wherein the filaments and the solid additives are present in the fibrous structure at a weight ratio of at least 1:7 in view of Brennan. 
Carrier and Brennan differ from the claims in that the documents do not teach that the wet wipes comprising a liquid composition comprises a clay material.
However, Trinkaus cures the deficiency. 
Trinkaus teaches a fibrous material suitable for making wipes comprising an emollient and an opacifying agent, wherein the opacifying agent is a clay. Trinkaus teaches the fibrous material comprises from 0.4% to 4%, or from 0.5% to 3%, or from 0.8% to 2%, or from 1% to 1.5% of the opacifying agent by weight of dry fibrous material. Trinkaus teaches that the wipes comprise a substrate, in the form of a woven or nonwoven sheet wherein the sheet may be impregnated with a lotion composition wetting the substrate to facilitate cleaning and providing a so-called wet wipe. The lotion composition may deliver additional benefits, e.g. soothing or treating (Abstract; [0002-0004]; [0014-0016]; [0020]; [0043]; [0044]; See entire document). Trinkaus teaches that a desirable wipes property is opacity such that opacity is associated with quality, appropriate bulk, strength, and other desirable characteristics of a wipe, leading to a better overall user acceptability [0005].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wet wipes as taught by Carrier and Brennan, as a whole, to further comprise a clay in accordance with the teachings of Trinkaus. One skilled in the art would have been motivated to do so because the addition of a clay provides the wet wipe with the desirable property of opacity that is associated with quality, appropriate bulk, strength, and other desirable characteristics of a wipe, leading to a better overall user acceptability as taught by Trinkaus.
The wet wipes that are taught by Carrier, Brennan and Trinkaus, as a whole, are indistinguishable from the wet wipes as instantly claimed. Thus, it would necessarily follow that the wet wipes as taught by Carrier, Brennan and Trinkaus, as a whole, exhibit a Tactile Sensory Coefficient of Friction of less than 0.60; provide a Cleaning Coefficient of Friction of greater than 0.50; and, provide a Wet to Dry Drape Ratio of less than about 0.80; wherein the wet wipe exhibits a Compressive Modulus of greater than about 4.75 [log(gsi)], as claimed. These 
	All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the .

Response to Arguments
Applicant’s arguments with respect to instant claims have been considered but are moot because the new ground of rejection does not rely on the teachings of Tyrell in the prior rejection of record for any teaching or matter specifically challenged in the argument. As described above, Trinkaus teaches the fibrous material comprises an emollient and a clay.

Conclusions
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 10:00 a.m. – 6:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.W./
/MATTHEW P COUGHLIN/     Primary Examiner, Art Unit 1626